DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 

Claims 21-25 and 29-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han et al (WO 2007/004774 submitted in the IDS filed 3/24/2020) in further view of Chester et al (US 6,136,291 submitted in the IDS filed 3/24/2020) and in further view of Long et al (Noble metal (Pt, Rh, Pd) promoted Fe-ZSM-5 for selective catalytic oxidation of ammonia to N2 at low temperatures", Cata Lett, Vol. 78, Nos. 1-4, (2002) 353-357 submitted in the IDS filed 3/24/2020).
Regarding Claim 21, Han discloses a catalyst for NH3 oxidation at low temperatures comprising:
(1) a Cu-containing zeolite (aluminosilicate molecular sieve) impregnated with platinum; 
(2) where the zeolite used is an aluminosilicate zeolite ion-exchanged with copper (see [15]-[16]);
(3) an example where the catalyst comprises Pt impregnated on Cu/zeolite Y (see [29]-[30]); and
Han further teaches a catalyst comprising zeolite-Y (FAU crystal framework), ZSM-5 (MFI), mordenite (MOR), and zeolite-beta (BEA).  Han further teaches that an increase in SAR ratio (silica/alumina ratio) leads to a decrease in ammonia oxidation activity (see [32]).

Han does not explicitly disclose the catalyst further comprising ion-exchanged platinum.
Long teaches a catalyst for selective catalytic oxidation of ammonia to N2 comprising:
(1) Pt promoted Fe-ZSM-5 where the small amount of Pt is added by doping where doping is by impregnation and ion-exchange to Fe-exchanged ZSM-5 (see Abstract and Page 354, Experimental); and
(2) that catalysts comprising noble metal promoter show higher activity at low temperatures than unpromoted catalyst (see Page 354, Results, First Paragraph).
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare a low temperature ammonia oxidation catalyst comprising platinum and copper-containing zeolite Y, as taught by Han, where the catalyst comprises ion-exchanged platinum, as taught by Long, as the simple substitution of ion-exchanged Pt for impregnated platinum with the reasonable expectation 2 selectivity.
Han does not specifically disclose that the catalyst obtained by a process comprising: (a) ion-exchange of copper on the molecular sieve, (b) calcination of the molecular sieve obtained in (a); and (c) ion-exchange of platinum on the molecular sieve obtained in (b).  
First, the claim limitation is a product-by-process limitation where Han, Chester and Long disclose a catalyst that is identical to the claimed catalyst in composition (i.e. aluminosilicate molecular sieve having SAR less than 30, the molecular sieve comprising a framework selected from FAU, MFI, MOR, BEA, and the molecular sieve ion-exchanged with copper and platinum) and used for identical purpose (i.e. oxidizing ammonia slip with low temperature activity) (see [13]-[14]). “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.  A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).
Here, Han, Chester and Long disclose a catalyst that is identical to the claimed catalyst in composition (i.e. aluminosilicate molecular sieve having SAR less than 30, the molecular sieve comprising a framework selected from FAU, MFI, MOR, BEA, and the molecular sieve ion-exchanged with copper and platinum) and used for identical purpose (i.e. oxidizing ammonia slip with low temperature activity) (see [13]).  In the event any slight differences can be shown between the two catalysts, the burden is on Applicant to provide concrete evidence that the difference exhibits unexpected properties compared to the prior art Han, Chester, and Long.  See Ex parte Gray, 10 USPQ2d 1922.
In any case, in the event that the product-by-process limitations implies any structural differences, Long specifically teaches a catalyst prepared by ion-exchanging Fe onto the zeolite, followed by calcination, and the doping the noble metal by ion-exchange technique onto the Fe-exchanged zeolite (see Experimental, Page 354).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst as disclosed by Han where the catalyst is prepared by ion-exchanging the zeolite with the first metal, calcining and ion-exchanging the metal-zeolite with the Pt promoter as disclosed by Long since it produces a catalyst with low temperature activity for ammonia oxidation.
Regarding Claim 22, Long discloses promoting transition metal ion-exchanged catalyst with Pt where the Pt is added by doping and ion-exchange for the purpose of decreasing the reaction temperature to 250-350°C (see Abstract).  It has been held that "It is prima facie obvious to combine two compositions each of 
Regarding Claim 23, Han teaches a catalyst comprising zeolite-Y (FAU crystal framework), ZSM-5 (MFI), mordenite (MOR), and zeolite-beta (BEA). 
Regarding Claim 24-25, Han teaches zeolite-Y (i.e. SAR of 3:1 to 6:1).
Regarding Claims 29-30, Han further teaches a method for treating emissions produced in the exhaust gas stream of a diesel engine comprising:
(1) passing a vehicle’s engine exhaust stream through an SCR catalyst (NOx abatement catalyst);
(2) passing the exhaust gas stream exiting the SCR containing slipped ammonia through his oxidation catalyst comprising platinum-impregnated Cu-containing zeolite Y (see [34]).
As applied above to Claim 21, since Han teaches an example where the catalyst comprises zeolite-Y, Han discloses a catalyst wherein the SAR is less than 30.  Alternatively, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a catalyst as disclosed by Han where 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to prepare a low temperature ammonia oxidation catalyst comprising platinum and copper-containing zeolite Y, as taught by Han, where the catalyst comprises ion-exchanged platinum, as taught by Long, as the simple substitution of ion-exchanged Pt for impregnated platinum with the reasonable expectation produce an ammonia oxidation catalyst with high activity at low temperatures and high N2 selectivity.
Regarding Claim 31-32, Han teaches zeolite-Y (i.e. SAR of 5.096).
Regarding Claim 33, Han further teaches a system for NOx abatement from waste gases in power plants by selective catalytic reduction (SCR), the system comprising:
(1) an SCR catalyst in communication with the waste gas stream;
(2) an ammonia source and means for supplying the ammonia to the SCR catalyst; and 
(3) the SCO catalyst following the SCR catalyst to oxidize the residual ammonia to N2 (see [34]).
As applied above to Claim 21, since Han teaches an example where the catalyst comprises zeolite-Y, Han discloses a catalyst wherein the SAR is less than 30.  Alternatively, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a catalyst as disclosed by Han where the zeolite is a zeolite Y with an SAR of 3:1 to 6:1 since Han teaches that lowering the SAR ratio increases the ammonia oxidation activity of the catalyst.
2 selectivity.

Claims 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han, Chester and Long, as applied to Claim 1 or 13, and in further view of Speronello et al(US 5,024,981 submitted in the IDS filed 3/24/2020).
	As applied to Claim 21, Han, Chester and Long teach a catalyst comprising ion-exchanged copper and ion-exchanged platinum on a zeolite Y (FAU) having an SAR of less than 30 with activity for selective catalytic oxidation of ammonia supported on a monolithic ceramic support.
Regarding Claim 26, Han and Long are silent with respect to type of ceramic support material.
Speronello teaches a catalyst comprising a first catalyst zone that favors the reduction of nitrogen oxides by SCR and contacting the effluent with a second catalytic zone that favors the oxidation of residual ammonia (see Col 5, Ln 51 to Col 6, Ln 21).  Speronello further teaches the method that reduces the emissions of nitrogen oxides from flue gases or exhaust gases from automobile engines (see Col 4, Ln 61-65).  Speronello teaches a catalyst where NOx abatement catalyst and the 
Regarding Claim 27, Speronello teaches a catalyst where the washcoat loading is 1.5 g/in3 to 2.0 g/in3 (see Examples).  It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare the catalyst that is coated on a ceramic support where the washcoat loading is 1.5 g/in3 to 2.0 g/in3, as taught by Speronello, so that the catalyst contains an effective amount for the oxidation of ammonia.

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han, Chester and Long as applied to Claim 21 and in further view of Ostermaier et al (“Crystallite size effects in the low-temperature oxidation of ammonia over supported platinum”, J Catalysis, Vol 33, 3, (1974), pp 457).
As applied to Claim 21, Han, Chester and Long teach a catalyst comprising ion-exchanged copper and ion-exchanged platinum on a zeolite Y (FAU) having an SAR of less than 30 with activity for selective catalytic oxidation of ammonia supported on a monolithic ceramic support. 
Regarding Claims 28, Han, Chester and Long do not specifically disclose a catalyst where the platinum particle size is in a range of 10-50 nm.
Ostermaier discloses that for low-temperature oxidation of ammonia over supported platinum, the specific catalytic activity of a large crystallite catalyst with .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,632,423. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘423 patent discloses all of the limitations of claim 21 in claim 4 and 15 including a catalyst for oxidizing ammonia comprising:  (1) an aluminosilicate .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        9/29/2021